                                                  Case 3:21-cv-01179-JSC Document 39 Filed 08/04/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ZHENG LIU,                                     Case No. 21-cv-01179-JSC
                                                         Plaintiff,
                                   8
                                                                                           ORDER RE: ADMINISTRATIVE
                                                   v.                                      MOTION TO EXTEND TIME TO FILE
                                   9
                                                                                           AMENDED COMPLAINT
                                  10        MARCUS TERRY, et al.,
                                                                                           Re: Dkt. No. 34
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            After granting in part and denying in part Defendants’ motion to dismiss, the Court

                                  14   granted Plaintiff leave to file an amended complaint on or before July 20, 2021.1 (Dkt. No. 29 at

                                  15   14:11.)2 The deadline passed, and Defendants answered the original complaint. (Dkt. No. 32.)

                                  16   Later that day, Plaintiff moved to strike Defendants’ affirmative defenses. (Dkt. No. 33.) The

                                  17   day after moving to strike Defendants’ affirmative defenses, Plaintiff filed the instant

                                  18   administrative motion to extend time to file an amended complaint until 20 days after a

                                  19   settlement conference is held. (Dkt. No. 34.) After carefully considering the parties’ briefing,

                                  20   the Court concludes that a hearing is unnecessary, see N.D. Cal. Civ. L.R. 6-3(d), and rules as set

                                  21   forth below.

                                  22   I.       Procedural Requirements
                                  23            Civil Local Rule 6-3 governs a motion to enlarge time “that alters an event or deadline

                                  24

                                  25   1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  26   636(c). (Dkt. Nos. 7, 11.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to
                                  27   the ECF-generated page numbers at the top of the documents.
                                  28
                                                 Case 3:21-cv-01179-JSC Document 39 Filed 08/04/21 Page 2 of 4




                                   1   already fixed by Court order or that involves papers required to be filed or lodged with the

                                   2   Court.” N.D. Cal. Civ. L.R. 6-1(b). The motion must be accompanied by a declaration that:

                                   3                  (1) Sets forth with particularity, the reasons for the requested
                                                      enlargement or shortening of time;
                                   4                  (2) Describes the efforts the party has made to obtain a stipulation
                                                      to the time change;
                                   5                  (3) Identifies the substantial harm or prejudice that would occur if
                                                      the Court did not change the time; . . .
                                   6                  (5) Discloses all previous time modifications in the case, whether
                                                      by stipulation or Court order; [and]
                                   7                  (6) Describes the effect the requested time modification would have
                                                      on the schedule for the case.
                                   8
                                   9   N.D. Cal. Civ. L.R. 6-3(a).

                                  10          Plaintiff moved to extend time pursuant to Civil Local Rule 7-11. (Dkt. No. 34 at 2.)

                                  11   This is an improper basis for the motion because enlarging time is “otherwise governed by a . . .

                                  12   local rule,” that is, Civil Local Rule 6-3. N.D. Cal. Civ. L.R. 7-11. The motion does not
Northern District of California
 United States District Court




                                  13   describe Plaintiff’s efforts to obtain a stipulation or explain why one could not be obtained.3 Nor

                                  14   does it disclose previous time modifications in the case or describe the effect of enlarging time

                                  15   on the case schedule. The motion argues “good cause,” but does not identify “substantial harm

                                  16   or prejudice” as set out in Civil Local Rule 6-3. Finally, Plaintiff filed two declarations in

                                  17   support of the motion after Defendants timely filed their opposition. (Dkt. Nos. 37, 38.) Both

                                  18   declarations respond to Defendants’ arguments, (see Dkt. No. 37 ¶¶ 9-17; Dkt. No. 38 ¶¶ 2, 8),

                                  19   functioning as improper replies to the opposition. See N.D. Cal. Civ. L.R. 6-3(d). Plaintiff’s

                                  20   counsel declares that Defendants, without being asked by Plaintiff prior to filing the motion,

                                  21   never affirmatively communicated a willingness to stipulate to an extension—misconstruing the

                                  22   burden here. (Dkt. No. 37 ¶¶ 15-16.)

                                  23          Plaintiff’s suggestion that it was reasonable for him to assume Defendants would not

                                  24   stipulate because they had refused to agree to a settlement conference, (Dkt. No. 34 at 2:23–3:2,

                                  25   5:2; Dkt. No. 34-1 ¶ 4; Dkt. No. 37 ¶ 16), misstates the record. Defendants’ counsel did not

                                  26
                                       3
                                        Like Civil Local Rule 6-3, Civil Local Rule 7-11 requires “either a stipulation . . . [or] a
                                  27   declaration that explains why a stipulation could not be obtained.” N.D. Cal. Civ. L.R. 7-11(a).
                                  28
                                                                                         2
                                                 Case 3:21-cv-01179-JSC Document 39 Filed 08/04/21 Page 3 of 4




                                   1   refuse the suggestion of a settlement conference at the June 17, 2021 hearing on the motion to

                                   2   dismiss. Rather, Defendants’ counsel said that she did not have authorization from her clients to

                                   3   agree to a settlement conference, but that she would inquire. (See Dkt. No. 29 at 14:12-14.) She

                                   4   then did so and notified the Court, which issued an order on July 19, 2021 referring the parties

                                   5   for settlement. (Dkt. No. 30.)

                                   6   II.    Whether Enlarging Time is Appropriate
                                   7          Plaintiff’s after-deadline-passed request is governed by Federal Rule of Civil Procedure

                                   8   6(b). That Rule provides that “[w]hen an act may or must be done within a specified time, the

                                   9   court may, for good cause, extend the time: . . . on motion made after the time has expired if the

                                  10   party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). Courts “determine

                                  11   the issue of excusable neglect within the context of the particular case.” Pincay v. Andrews, 389

                                  12   F.3d 853, 859 (9th Cir. 2004). Excusable neglect is a “four-factor equitable test, examining: (1)
Northern District of California
 United States District Court




                                  13   the danger of prejudice to the opposing party; (2) the length of the delay and its potential impact

                                  14   on the proceedings; (3) the reason for the delay; and (4) whether the movant acted in good faith.”

                                  15   Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th Cir. 2010). Plaintiff has not shown

                                  16   excusable neglect.

                                  17          First, as Defendants answered the unamended complaint when the deadline passed, they

                                  18   will be prejudiced by being required to answer again. This prejudice is compounded by Plaintiff

                                  19   having filed a motion to strike affirmative defenses the same day the answer was filed—and

                                  20   before Plaintiff filed a motion to enlarge the time to file an amended complaint. Defendants thus

                                  21   have had to begin to respond to a motion which Plaintiff is seeking to moot by enlarging the time

                                  22   to file an amended complaint.

                                  23          Second, as no settlement conference date has been set, the length of the delay is

                                  24   unknown. Further, Plaintiff—a practicing attorney—is well aware of what happened the day of

                                  25   the incident. A settlement conference will be more productive if the alleged facts are stated, not

                                  26   held back.

                                  27          Third, the reason given for the delay does not evidence any excusable neglect. Given that

                                  28
                                                                                        3
                                                 Case 3:21-cv-01179-JSC Document 39 Filed 08/04/21 Page 4 of 4




                                   1   the deadline was unambiguously July 20, 2021, Plaintiff does not explain what efforts he made

                                   2   prior to that date to amend the complaint. Again, Plaintiff is a practicing attorney and he knows

                                   3   what he believes happened the day of the incident and therefore what amended factual

                                   4   allegations he can, in good faith, make. He offers no explanation for why he apparently took no

                                   5   steps to draft an amended complaint prior to the deadline for doing so. Plaintiff’s oblique and

                                   6   conclusory reference to a “mis-docketed deadline set by this Court to file the First Amended

                                   7   Complaint,” (Dkt. No. 37 ¶ 12; Dkt. No. 38 ¶ 2), is insufficient.

                                   8          Fourth, the Court does not find that Plaintiff acted in good faith. When Defendants

                                   9   answered the unamended complaint after the deadline passed, a good faith response would have

                                  10   been to immediately bring his error to Defendants’ attention and ask for an extension. Plaintiff

                                  11   did not do so. Instead, the same day the answer was filed, Plaintiff moved to strike affirmative

                                  12   defenses raised in the answer which Plaintiff is now attempting to moot. Such litigation conduct
Northern District of California
 United States District Court




                                  13   is not good faith. Further, the Court notes that the dates repeatedly set forth in Plaintiff’s

                                  14   counsel’s declarations make no sense. (Dkt. No. 37 ¶¶ 12-13; Dkt. No. 38 ¶¶ 2, 4.) The Court

                                  15   expects that going forward Plaintiff (a practicing attorney) and his counsel will take more care

                                  16   before they consume public resources with this litigation.

                                  17                                                   ***

                                  18          Plaintiff’s administrative motion is DENIED. Further, Plaintiff’s motion to strike is

                                  19   dismissed without prejudice. Plaintiff shall meet and confer with Defendants in an attempt to

                                  20   resolve the issues before a motion to strike may be filed (but the Court is not extending the

                                  21   deadline to file the motion).

                                  22          This Order disposes of Docket Nos. 34, 33.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 4, 2021

                                  25
                                                                                                      JACQUELINE SCOTT CORLEY
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
                                                                                         4
